413 F.2d 1031
Angela Dorothy GASTON, Appellant,v.John PITTMAN, Appellee.
No. 26396.
United States Court of Appeals Fifth Circuit.
July 17, 1969.

W. H. F. Wiltshire, of Harrell, Caro, Middlebrooks & Wiltshire, Pensacola, Fla., for appellant.
W. Spencer Mitchem, Beggs, Lane, Daniel, Gaines & Davis, Pensacola, Fla., for appellee.
Before THORNBERRY and AINSWORTH, Circuit Judges, and DAWKINS, district judge.
PER CURIAM:


1
Appellant instituted this Florida diversity action seeking to recover damages against her former husband for a tort committed by him prior to their marriage.  The United States District Court, 285 F. Supp. 645, dismissed the complaint on the ground that appellant's action had been extinguished upon her marriage to the defendant-appellee.  On appeal, this Court, pursuant to 25.031 Florida Statutes 1959, F.S.A., and Rule 4.61, Florida Appellate Rules, 32 F.S.A., certified to the Supreme Court of Florida the following question:


2
'Whether under Florida law a divorced woman can maintain an action against her former husband for a tort committed by him prior to their marriage.'


3
405 F.2d 869.  In a full and clear opinion filed May 28, 1969, 224 So. 2d 326, the Supreme Court of Florida answered the certified question in the affirmative.  On June 23, 1969, that court denied the petition for rehearing filed by the attorney for the appellee.


4
Accordingly, the judgment of the district court is reversed and the case remanded for proceedings consistent with the judgment of this Court and with the decision and opinion of the Supreme Court of Florida.


5
Reversed and remanded.